Exhibit 10.2

Sauer-Danfoss Inc. 2006 Omnibus Incentive Plan
Performance Unit Award Agreement

You have been selected to be a Participant in the Sauer-Danfoss Inc. 2006
Omnibus Incentive Plan (the “Plan”), as specified below:

Participant:

 

 

Date of Award:

 

 

Target Number of Performance Units Awarded:

 

 

Performance Period:

 

 

Performance Measure: Simple Average Annual Return on Net Assets Pursuant to Sec.
3 below

 

This document constitutes part of the prospectus covering securities
that have been registered under the Securities Act of 1933.

 

THIS AWARD AGREEMENT, effective as of the Date of Award set forth above,
represents the award of Performance Units by Sauer-Danfoss Inc., a Delaware
U.S.A. corporation (the “Company”), to the Participant named above, pursuant to
the provisions of the Plan.

The Plan provides a complete description of the terms and conditions governing
Performance Units. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Award Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. For purposes of this Award Agreement, the term
Sauer-Danfoss Group shall mean the Company, its Subsidiaries and any Affiliate
designated as such by the Committee pursuant to Section 2.1 of the Plan. In
consideration of the mutual promises contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties hereto agree as follows:

1.      Employment by the Company.   The Performance Units granted hereunder are
awarded on the condition that the Participant remains employed by the
Sauer-Danfoss Group from the Date of Award through the end of the Performance
Period, as specified above. Notwithstanding the preceding sentence and subject
to Section 4, the Participant will not vest in the Performance Units covered by
this Award Agreement until the date of payment as provided in Section 4.
However, neither such condition regarding further employment nor the award of
the Performance Units shall impose upon the Sauer-Danfoss Group any obligation
to retain the Participant in its employ for any given period or upon any
specific terms of employment.

1


--------------------------------------------------------------------------------




2.      Earning Performance Units.   Subject to the terms of the Plan and this
Award Agreement, the Participant shall be entitled to receive payment of the
number and value of Performance Units earned by the Participant over the
Performance Period, where the number of Performance Units is determined as a
function of the extent to which the corresponding performance goals have been
achieved.

3.      Performance Measure.   The Performance Measure under this Award
Agreement shall be the Simple Average Annual Return on Net Assets as derived
from the consolidated financial statements of the Company for the Performance
Period as defined above. Annual Return on Net Assets (“Annual RoNA”) is defined
as earnings before taxes, net interest expense, and minority interest per the
audited consolidated financial statements of the Company for the fiscal year
divided by the average Net Assets for the four quarters in the fiscal year (i.e.
the sum of Net Assets at the beginning of the year plus Net Assets at the end of
each of the next four quarters divided by five). Net Assets are defined as the
sum of total equity including minority interests, and all interest bearing
indebtedness shown in the consolidated balance sheet of the Company. The Simple
Average Annual RoNA is defined as the sum of the three Annual RoNA calculations
for each of the three fiscal years comprising the Performance Period divided by
three.

Achievement of a Simple Average Annual RoNA over the Performance Period equal to
14% will entitle the Participant to payment of the Target Number of Performance
Units Awarded as set forth above, subject to other provisions of the Plan and
this Award Agreement. Achievement of a Simple Average Annual RoNA equal to 16%
shall entitle the Participant to payment of 200% of the Target Number of
Performance Units Awarded. Achievement of a Simple Average Annual RoNA of 8%
shall entitle the Participant to payment of 25% of the Target Number of
Performance Units Awarded. Achievement of a Simple Average Annual RoNA between
8% and 16% shall entitle the Participant to payment of the number of Performance
Units interpolated according to a performance achievement function defined by
the foregoing achievement levels, and as reflected on the graph attached hereto.
Achievement of a Simple Average Annual RoNA of less than 8% shall result in no
payment of Performance Units to the Participant under this Award Agreement.

4.      Form and Timing of Payment of Performance Units.   Payment of earned
Performance Units shall be made within seventy-five (75) calendar days
follow­ing the close of the applicable Performance Period. [Subject to the Plan,
the Committee has authorized that the future payment of any earned Performance
Units under this Award Agreement shall be made 100% in Shares.  The
Sauer-Danfoss Group shall withhold from any such payout Shares having a value
equivalent to the amount needed to satisfy the minimum statutory tax withholding
requirements of the Sauer-Danfoss Group in the appropriate taxing jurisdiction.]

[Subject to the Plan, the Committee has authorized that the future payment of
any earned Performance Units under this Award Agreement shall be made 100% in
cash, less applicable tax withholdings. For purposes of this cash payment, the
value of an earned

2


--------------------------------------------------------------------------------




Performance Unit will be equal to the Fair Market Value, as defined in the Plan,
of a Share of common stock of the Company as of the close of the Performance
Period.]

5.      Voting Rights and Dividends.   During the Performance Period and until
the date of payment of Performance Units as provided for in Section 4, the
Participant will not have voting rights with respect to the Performance Units.
During the Performance Period and until and including the date of payment of
Performance Units as provided in Section 4 and as approved by the Committee or
the Board, the Participant shall receive all dividends, dividend equivalents and
other distributions paid with respect to a number of shares of common stock of
the Company equal to the Target Number of Performance Units Awarded under this
Award Agreement. Any such payment of dividend, dividend equivalent or other
distribution will be made on one of the Participant’s next two regular paydays
following the specified record date.

Notwithstanding the previous paragraph, if the Participant is no longer employed
by the Sauer-Danfoss Group but retains a right to a pro-rated payment under the
provisions of Section 6 of this Award Agreement, the right to receive dividends,
dividend equivalents and other distributions as provided in the previous
paragraph will cease.

6.      Termination of Employment Due to Death, Disability, or Retirement.   In
the event the employment of a Participant with the Sauer-Danfoss Group is
terminated by reason of death, Disability, or Retirement during the Performance
Period, the Participant or the Participant’s beneficiary or estate, as the case
may be, shall be entitled to receive a prorated payment of the Performance
Units. The prorated payment shall be determined by the Committee, in its sole
discretion, based on the number of full months of the Participant’s employment
during the Performance Period, in relation to the total number of months in the
Performance Period, and shall further be adjusted based on the achievement of
the pre-established performance goals set forth in Section 3.

The prorated payment of Performance Units pursuant to this Section 6 shall be
made at the same time as payments are made to Participants who did not terminate
employment during the Performance Period as set forth in Section 4.

For purposes of this Section 6, to the extent permitted by Code Section 409A,
Disability shall have the meaning ascribed to such term in the Participant’s
governing long-term disability plan, or if not so permitted, then the definition
ascribed to such term in Code Section 409A. For purposes of this Section 6,
Retirement means a termination from employment with the Sauer-Danfoss Group on
the normal retirement date on which a Participant qualifies for full (i.e.,
unreduced for early retirement or other actuarial reductions) retirement
benefits under the Participant’s governing defined benefit retirement plan, as
identified by the Committee.

7.      Termination of Employment for Other Reasons.   In the event that the
Participant, prior to the payout date set forth in Section 4, terminates
employment with the Sauer-Danfoss Group for any reason other than those reasons
set forth in Section 6, or in the event that the Sauer-Danfoss Group terminates
the employment of the Participant with cause prior to the payout date set forth
in Section 4 or without cause prior to the end of the Performance Period, all
Performance Units

3


--------------------------------------------------------------------------------




awarded to the Participant under this Award Agreement shall be forfeited by the
Participant; provided, however, that the Committee, in its sole discretion, may
waive such automatic forfeiture provision and pay out on a pro rata basis in
accordance with Section 6. When the Committee exercises its sole discretion
regarding forfeiture, it may take into consideration and individual facts and
circumstances that it deems relevant for purposes of achieving the desired
objectives under the Plan. Any determination regarding forfeiture under this
Section 7 for a given Participant shall not dictate any required result for a
different Participant in a similar or different situation.

8.      Change in Control.   In the event of a Change in Control (as defined in
the Plan) during the Performance Period, the Target Number of Performance Units
Awarded shall become payable in full and such payment shall be made within
seventy-five (75) calendar days following the date of the Change in Control. The
Committee, in its sole discretion, may make such payment of the Target Number of
Performance Units Awarded in the form of cash or in Shares (or in a combination
thereof). The number of Shares to be issued, if any, shall be equal to the
number of earned Performance Units designated by the Committee to be paid in
Shares. The amount of cash to be paid if any shall be equal to the Fair Market
Value, as defined in the Plan, of a share of the common stock of the Company as
of the date of the Change in Control multiplied by the number of Performance
Units designated by the Committee to be paid in cash.

9.      Nontransferability.   Performance Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise determined
by the Committee and provided in this Award Agreement, a Participant’s rights
under the Plan shall be exercisable during the Participant’s lifetime only by
the Participant or the Participant’s legal representative.

10.    Adjustments in Authorized Shares.   The Committee shall have the sole
discretion to adjust the number of Performance Units awarded pursuant to this
Award Agreement, in accordance with Section 4.4 of the Plan.

11.    Tax Withholding.   The Sauer-Danfoss Group shall have the power and the
right to deduct or withhold, or require the Participant or beneficiary to remit
to the Sauer-Danfoss Group, an amount sufficient to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Award Agreement.
For Awards payable in Shares, the Sauer-Danfoss Group’s power and right to
withhold includes the right to withhold Shares with a value equivalent to the
amount needed to satisfy the minimum statutory tax withholding requirements of
the Sauer-Danfoss Group in the appropriate taxing jurisdiction.

12.    Share Withholding.   With respect to withholding required upon any other
taxable event arising as a result of Awards granted hereunder, the Participant
may elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Sauer-Danfoss Group withhold
Performance Units having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be withheld on
the

4


--------------------------------------------------------------------------------




transaction. All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate.

13.    Covenant Not to Compete.   Without the consent of the Company, the
Participant shall not, directly or indirectly, anywhere in the world, at any
time during the Participant’s employment with the Sauer-Danfoss Group, and for a
period of eighteen (18) months following the termination of Participant’s
employment with the Sauer-Danfoss Group for any reason, be associated or in any
way connected as an owner, investor, partner, director, officer, employee,
agent, or consultant with any business entity directly engaged in the
manufacture and/or sale of products competitive with any Material Product or
Product Lines of the Sauer-Danfoss Group; provided, however, that the
Participant shall not be deemed to have breached this undertaking if his sole
relation with such entity consists of his holding, directly or indirectly, an
equity interest in such entity not greater than two percent (2%) of such
entity’s outstanding equity interest, and the class of equity in which the
Participant holds an interest is listed and traded on a broadly recognized
national or regional securities exchange. For purposes hereof, the term
“Material Product or Product Line of the Sauer-Danfoss Group” shall mean any
product or product line of the Sauer-Danfoss Group, the consolidated gross sales
of which during any calendar year during the five (5) year period preceding the
Participant’s undertaking such employment were at least $10 million.

The Participant acknowledges that: (a) the services to be performed by him for
the Sauer-Danfoss Group are of a special, unique, unusual, extraordinary, and
intellectual character; (b) the business of the Sauer-Danfoss Group is worldwide
in scope and its products are marketed throughout the world; (c) the
Sauer-Danfoss Group competes with other businesses that are or could be located
in any part of the world; and (d) the provisions of this Section 13 are
reasonable and necessary to protect the Sauer-Danfoss Group’s business.

If any covenant in this Section 13 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Participant.

The period of time applicable to any covenant in this Section 13 will be
extended by the duration of any violation by the Participant of such covenant.

The Participant will, while the covenants under this Section 13 are in effect,
give notice to the Company, within ten days after accepting any other
employment, of the identity of the Participant’s employer. The Company may
notify such employer that the Participant is bound by this Award Agreement and,
at the Company’s election, may furnish such employer with a copy of this Award
Agreement or relevant portions thereof.

5


--------------------------------------------------------------------------------




Any nonenforcement of this Section 13 will not be construed to be a waiver by
the Company to enforce such provision in the future. If the Participant has
received a payment under this Award Agreement, the Company retains the right to
demand verification of employment and compliance with this Section 13 at any
time prior to the date that is eighteen (18) months after the end of the
Performance Period. The Company or any member of the Sauer-Danfoss Group may
seek restitution and repayment of the total payments made to the Participant
under this Award Agreement if the Company determines that the Participant has
violated this Section 13 during the eighteen (18) month period following the end
of the Performance Period.

14.    Disclosure of Confidential Information.   Without the consent of the
Company, the Participant shall not disclose to any other person Confidential
Information (as defined below) concerning the Sauer-Danfoss Group or any of its
trade secrets of which the Participant has gained knowledge during his
employment with the Sauer-Danfoss Group. Any trade secrets of the Sauer-Danfoss
Group will be entitled to all of the protections and benefits under the Iowa
Code Annotated Section 550.1 through 550.8 and any other applicable law. If any
information that the Company deems to be a trade secret is found by a court of
competent jurisdiction not to be a trade secret for purposes of this Award
Agreement, such information will, nevertheless, be considered Confidential
Information for purposes of this Award Agreement. The Participant hereby waives
any requirement that the Company submits proof of the economic value of any
trade secret or posts a bond or other security. None of the foregoing
obligations and restrictions apply to any part of the Confidential Information
that the Participant demonstrates was or became generally available to the
public other than as a result of a disclosure by the Participant.

The Participant will not remove from the premises of the Sauer-Danfoss Group
(except to the extent such removal is for purposes of the performance of the
Participant’s duties at home or while traveling, or except as otherwise
specifically authorized by the Company), any document, record, notebook, plan,
model, component, device, or computer software or code, whether embodied in a
disk or in any other form, that contains Confidential Information (collectively,
the “Proprietary Items”). The Participant recognizes that, as between the
Company or any member of the Sauer-Danfoss Group and the Participant, all of the
Proprietary Items, whether or not developed by the Participant, are the
exclusive property of the Company or the member of the Sauer-Danfoss Group, as
the case may be. Upon termination of this Award Agreement by either party, or
upon the request of the Company or any member of the Sauer-Danfoss Group during
the employment period, the Participant will return to the Company or the
Sauer-Danfoss Group member all of the Proprietary Items in the Participant’s
possession or subject to the Participant’s control, and the Participant shall
not retain any copies, abstracts, sketches, or other physical embodiment of any
of the Proprietary Items.

For purposes of this Award Agreement, Confidential Information shall include any
and all information concerning the business and affairs of the Sauer-Danfoss
Group, including, without limitation, product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned distribution methods and processes, customer
lists, current and anticipated customer requirements, price lists, market
studies,

6


--------------------------------------------------------------------------------




business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures, and
architectures (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, agents, personnel training and
techniques and materials, insurance products, premium structures, information
relating to suppliers and supplies, sales and marketing information and
strategy, notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Sauer-Danfoss Group containing or based, in whole or in
part, on any information included in the foregoing, and any information, however
documented, that is a trade secret within the meaning of the Iowa Code Annotated
Section 550.1 through 550.8.

Any nonenforcement of this Section 14 will not be construed to be a waiver by
the Company to enforce such provision in the future. If the Participant has
received a payment under this Award Agreement, the Company retains the right to
demand verification of compliance with this Section 14 at any time prior to the
date that is eighteen (18) months after the end of the Performance Period. The
Company or any member of the Sauer-Danfoss Group may seek restitution and
repayment of the total payments made to the Participant under this Award
Agreement if the Company determines that the Participant has violated this
Section 14 during the eighteen (18) month period following the end of the
Performance Period.

15.     Nonsolicitation.   Without the written consent of the Company, the
Participant shall not, at any time during Employment and for a period of
eighteen (18) months following the termination of Participant’s employment with
the Sauer-Danfoss Group for any reason (a) employ or retain or arrange to have
any other person, firm, or other entity employ or retain or otherwise
participate in the employment or retention of any person who is an employee or
consultant of the Sauer-Danfoss Group; or (b) solicit or arrange to have any
other person, firm, or other entity solicit or otherwise participate in the
solicitation of business from any entity that was a customer of the
Sauer-Danfoss Group during the time of the Participant’s employment, whether or
not the Participant had personal contact with such person.

Any nonenforcement of this Section 15 will not be construed to be a waiver by
the Company to enforce such provision in the future. If the Participant has
received a payment under this Award Agreement, the Company retains the right to
demand verification of compliance with this Section 15 at any time prior to the
date that is eighteen (18) months after the end of the Performance Period. The
Company or any member of the Sauer-Danfoss Group may seek restitution and
repayment of the total payments made to the Participant under this Award
Agreement if the Company determines that the Participant has violated this
Section 15 during the eighteen (18) month period following the end of the
Performance Period.

7


--------------------------------------------------------------------------------




16.    Injunctive Relief and Additional Remedy; Essential and Independent
Covenants.   The Participant acknowledges that the injury that would be suffered
by the Sauer-Danfoss Group as a result of a breach of the provisions of this
Award Agreement (including any provision of Sections 13, 14, and 15) would be
irreparable and that an award of monetary damages to the Sauer-Danfoss Group for
such a breach would be an inadequate remedy. Consequently, the Company or any
member of the Sauer-Danfoss Group will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Award Agreement, and the Company or any member of the Sauer-Danfoss Group will
not be obligated to post bond or other security in seeking such relief. Without
limiting the Sauer-Danfoss Group’s rights under this Section 16 or any other
remedies of the Sauer-Danfoss Group, if the Participant breaches any of the
provisions of Sections 13, 14, or 15, the Sauer-Danfoss Group will have the
right to cease making any payments otherwise due to the Participant under this
Award Agreement.

The covenants by the Participant in Sections 13, 14, and 15 are essential
elements and preconditions to this Award Agreement, and without the
Participant’s agreement to comply with such covenants, the Company would not
have entered into this Award Agreement with the Participant. The Company and the
Participant have been afforded the opportunity to consult their respective
counsel and have been advised or had the opportunity to obtain advice, in all
respects concerning the reasonableness and propriety of such covenants
(including, without limitation, the time period of restriction and the
geographical area of restriction set forth in Section 13), with specific regard
to the nature of the business conducted by the Sauer-Danfoss Group. The
Participant’s covenants in Sections 13, 14, and 15 are independent covenants and
the existence of any claim by the Participant against the Company or any member
of the Sauer-Danfoss Group under this Award Agreement or otherwise, will not
excuse the Participant’s breach of any covenant in Sections 13, 14, or 15.

If this Award Agreement or the Participant’s employment with the Sauer-Danfoss
Group is terminated, this Award Agreement will continue in full force and effect
as is necessary or appropriate to enforce the covenants and agreements of the
Participant in Sections 13, 14, 15, and 16.

17.     Beneficiary Designation.   The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Award Agreement is to be paid in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President — Human Resources during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

8


--------------------------------------------------------------------------------


Beneficiary Designation (name, address, and relationship):

______________________________________________

______________________________________________

______________________________________________

18. Administration. This Award Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Agreement, all of which shall be binding upon the Participant.
Any inconsistency between the Award Agreement and the Plan shall be resolved in
favor of the Plan.

19. Continuation of Employment. This Award Agreement is not an employment
agreement, it shall not confer upon the Participant any right to continuation of
employment by the Sauer-Danfoss Group, nor shall this Award Agreement interfere
in any way with the Sauer-Danfoss Group’s right to terminate the Participant’s
employment at any time, subject to employment laws in the appropriate
jurisdiction.

20. No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Award Agreement) that the granting of Awards under this Award
Agreement are made on a fully discretionary basis by the Committee and that this
Award Agreement does not lead to a vested right to further Awards in the future.
Further, the Awards set forth in this Award Agreement constitute a non-recurrent
benefit and the terms of this Award Agreement are only applicable to the Awards
distributed pursuant to this Award Agreement.

21. Use of Personal Data. Participant acknowledges and agrees (by executing this
Award Agreement) to the collection, use, processing and transfer of certain
personal data as described in this Section 21. The Participant understands that
he or she is not obliged to consent to such collection, use, processing and
transfer of personal data. However, the Participant understands that his or her
failure to provide such consent may affect his or her ability to participate in
the Plan. The Participant understands that the Company may hold certain personal
information about the Participant, including his or her name, salary,
nationality, job title, position evaluation rating along with details of all
past Awards and current Awards outstanding under the Plan, for the purpose of
managing and administering the plan (the “Data”). The Company and other members
of the Sauer-Danfoss Group will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the Plan.
The Company or another member of the Sauer-Danfoss Group may further transfer
Data to any third parties assisting in the implementation, administration and
management of the Plan. These various recipients of Data may be located in
Europe, or elsewhere throughout the world, including the United States. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan, including any required
transfer of such Data as may be

9


--------------------------------------------------------------------------------




required for the subsequent holding of Shares on the Participant’s behalf by a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired pursuant to the Plan. The Participant understands that he or she
may, at any time, review Data with respect to the Participant and require any
necessary amendments to such Data. The Participant also understands that he or
she may withdraw the consents to use Data herein by notifying the Company in
writing; however, the Participant understands that by withdrawing his or her
consents to use Data, the Participant may affect his or her ability to
participate in the Plan.

22. Severability. In the event that any provision of this Award Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of this Award Agreement, and this Award Agreement
shall be construed and enforced as if the illegal or invalid provision had not
been included.

23. Miscellaneous. The Committee may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan shall adversely affect in any material way the Participant’s rights under
this Award Agreement, without the Participant’s written approval.

24. Award Agreement. This Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

All obligations of the Company under the Plan and this Award Agreement, with
respect to the Performance Units granted hereunder, shall be binding (i) on the
Company and on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company; and (ii) on the Participant and his or her heirs and legal
representatives.

Each of the terms of this Award Agreement is deemed severable in whole or in
part, and if any term or provision, or the application thereof, in any
circumstance should be illegal, invalid or unenforceable, the remaining terms
and provisions will not be affected thereby and will remain in full force and
effect.

To the extent not preempted by federal law, this Award Agreement is deemed to
have been made and entered into in the State of Iowa and in all respects the
rights and obligations of the parties will be governed by, and construed and
enforced in accordance with, the laws of the State of Iowa without regard to the
principles of conflict of laws. Any and all lawsuits, legal actions or
proceedings against either party arising out of this Award Agreement will be
brought in Story County, Iowa or federal court of competent jurisdiction sitting
nearest to Ames, Iowa, and each party hereby submits to and accepts the
exclusive jurisdiction of such court for the purpose of such suit, legal action
or proceeding. Each party irrevocably waives any objection it may now have or
hereinafter have to this choice of venue of any suit, legal action or proceeding
in any such court and further waives any claim that any suit, legal action or
proceeding brought in any such court has been brought in an inappropriate forum.

10


--------------------------------------------------------------------------------




[ 25. Designation as Covered Employee for Annual Incentive Plan Year

For purposes of Section 13 of the Plan, Participant has been designated as a
Covered Employee for purposes of determining the Covered Employee Annual
Incentive Award for the performance period from January 1, _____ to December 31,
_____. By executing this Award Agreement, the Company and the Participant
acknowledge and agree that, solely for purposes of the performance period from
January 1, _____ to December 31, _____, the Plan will serve as a successor plan
to the Annual Officer Performance Incentive Plan as provided for in
Section 5(b) of the Participant’s employment agreement and the Participant’s
annual incentive will be determined solely by the Covered Employee’s Annual
Incentive Award provisions of Section 13 of the Plan. The Company and the
Participant further acknowledge and agree that, for purposes of the employment
agreement, during the performance period from January 1, _____ to December 31,
_____, the term Target Incentive Opportunity shall mean xx% of the Participant’s
annualized base salary. ]

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
effective as of ______________________.

                                                                                                              
Sauer-Danfoss Inc.

                                                                                                              
By:__________________________________

                                                                                                     
      __________________________________

                                                                                                                      
Participant

 

11


--------------------------------------------------------------------------------


Long-Term Incentive Plan Payout Chart
_____________ Grant

 

GRAPHIC [g133801mei001.gif]

 

Average RoNA _______ - _______

12


--------------------------------------------------------------------------------